DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Bollinger on 5/ 25/2022. 
The claim set now reads: 
(Currently Amended):  A method comprising:
 imaging the brains of each of a set of patients at a first imaging system having an associated imaging modality at a first time to provide a first set of images; 
measuring a gene expression in one of blood cells and tissue stem cells of each of the set of patients at the first time to provide a first set of gene expression transcripts; 
administering a therapeutic to the set of patients after the first time;
	imaging the brains of each of the set of patients at one of the first imaging system and a second imaging system having the associated imaging modality at a second time that is after the administration of the therapeutic to provide a second set of images;
 	measuring the gene expression of each of the 
determining, from the first set of images and the second set of images, a change in one of the structure, function, and chemistry of the brain for each of the set of patients; 


determining, from the first set of gene expression transcripts and the second set of gene expression transcripts, a change in gene expression for each of the set of patients; and
correlating the change in the one of the structure, function, and chemistry of the brain for each of the set of patients, with the change in gene expression across the set of patients to determine a set of changes in the gene expression that are related to changes in the structure, function or chemistry of the brain, the set of changes in the gene expression representing the changes in gene expression that are attributable to the therapeutic; 
applying the therapeutic to a patient having a given disorder based on the set of changes in gene expression.

	2.	(Original):  The method of claim 1, wherein imaging the brains of each of the first set of patients and the second set of patients at the first time comprises imaging the brains via a functional imaging modality.
 
	3.	(Original):  The method of claim 2, wherein imaging the brains of each of the first set of patients and the second set of patients at the first time comprises imaging the brains via functional magnetic resonance imaging. 

 	4.	(Original):  The method of claim 1, wherein integrating the change in the one of the structure, function, and chemistry of the brain for each of the first set of patients and the second set of patients, the first set of gene expression transcripts, and the second set of gene expression transcripts comprises generating a voxel-wise correlation map of a region of interest within the brain via statistical parametric mapping.


	5.	(Original):  The method of claim 4, wherein the region of interest of the brain includes at least one of the left amygdala and the right amygdala of the brain.

 	6.	(Original):  The method of claim 1, wherein integrating the change in the one of the structure, function, and chemistry of the brain for each of the first set of patients and the second set of patients, the first set of gene expression transcripts, and the second set of gene expression transcripts comprises  generating a plurality of imaging features for each of the first set of patients and the second set of patients from the first and second sets of images and generating a correlation coefficient between each of a plurality of imaging features across the first set of patients and the second set of patients and each change in the peripheral lymphocyte gene expression in a set of changes in the peripheral lymphocyte gene expression.

	7.	(Original):  The method of claim 6, wherein the plurality of imaging features include a total volume of the brain and a volume of grey matter within the brain.

	8.	(Original):  The method of claim 6, wherein the set of changes in the peripheral lymphocyte gene expression includes at least one of a change to a Glial-cell Derived Neurotrophic Factor family receptor pathway, a change to a Nuclear Activated T-Cells immune response pathway, and a change in a p53 signaling pathway.




	9.	(Original):  The method of claim 6, wherein the plurality of imaging features include a change in the volume of at least one of the putamen, the hippocampus, the thalamic nuclei, and the habenula.  

 	10.	(Original):  The method of claim 6, wherein the plurality of imaging features include a change in the volume of at least one of the frontal cortex, the parietal cortex, and the entire cortex.

	11.	(Original):  The method of claim 1, wherein integrating the change in the one of the structure, function, and chemistry of the brain for each of the first set of patients and the second set of patients, the first set of gene expression transcripts, and the second set of gene expression transcripts comprises generating a difference image for each of the first set of patients and the second set of patients from the first and second sets of images and applying joint independent component analysis to the difference images and a set of changes in the peripheral lymphocyte gene expression for each of the first set of patients and the second set of patients.

	12.	(Original):  The method of claim 1, wherein the one of the structure, function, and chemistry of the brain is a functional activation of the brain.

	13.	(Original):  The method of claim 1, wherein the one of the structure, function, and chemistry of the brain is a neurochemistry of the brain.

	14.	(Original):  The method of claim 1, wherein the one of the structure, function, and chemistry of the brain is a structure of the brain.

 	15.	(Currently Amended):  A system comprising:

an imaging system;
an output device;
a processor; and
a non-transitory computer readable medium that stores executable instructions, the executable instructions comprising:
an imager interface that receives, from the imaging system, a first set of images representing brains of a set of patients at a first time and a second set of images representing the brains of the set of patients at a second time that is after administration of a therapeutic to provide a second set of images; 
an assay interface that receives a first set of gene expression transcripts measuring a gene expression of each of the set of patients at the first time and a second set of gene expression transcripts measuring a gene expression of each of the set of patients at the second time; 
an image feature extractor that determines, from the first set of images and the second set of images, a set of image features representing a functional, structural, or chemical change in the brain for each patient; 
a gene expression feature extractor determines, from the first set of gene expression transcripts and the second set of gene expression transcripts, a set of gene expression features representing a change in the gene expression for each patient of the set of patients; and
a therapeutic effect filter that determines, via correlation of the set of image features and the set of gene expression features across the set of patients, a set of changes in the gene expression that are related to changes in the connectivity of the brain and that are attributable to the therapeutic; and
a user interface that displays a molecular signature for the therapeutic, derived from the set of changes in the gene expression that are related to 


changes in the connectivity of the brain and representing the effect of the therapeutic on the brain, at the output device.
	 
16.	(Original):  The system of claim 15, wherein the first set of images and the second set of images are functional magnetic resonance (fMRI) images.

17.	(Previously Presented):  The system of claim 15, wherein the therapeutic effect filter applies joint independent component analysis to the set of image features and the set of gene expression features to determine the set of changes in the gene expression that are correlated with changes in the connectivity of the brain and that are attributable to the therapeutic.

18.	(Original):  The system of claim 17, wherein the image feature extractor generates a set of difference images from the first set of images and the second set of images as the set of image features.

19.	(Original):  The system of claim 15, wherein the image feature extractor generates a voxel-wise correlation map between the first set of images and the second set of images for a region of interest within the brain via statistical parametric mapping.

20.	(Currently Amended):  A method comprising:
 imaging the brains of a set of patients at a first imaging system having an associated imaging modality at a first time to provide a first set of images; 
measuring a peripheral lymphocyte gene expression of the set of patients at the first time to provide a first set of gene expression transcripts; 


	imaging the brains of the set of patients at one of the first imaging system and a second imaging system having the associated imaging modality at a second time to provide a second set of images;
 	measuring the peripheral lymphocyte gene expression of the set of patients at the second time to provide a second set of gene expression transcripts;
 	administering a therapeutic to the set of patients at a third time between the first time and the second time;
determining, from the first set of images and the second set of images, a change in the connectivity of the brain for the set of patients; 
determining, from the first set of gene expression transcripts and the second set of gene expression transcripts, a change in gene expression for each of the set of patients; and
determining, from the change in the connectivity of the brain for the set of patients, the change in gene expression for each of the set of patients, a set of changes in the peripheral lymphocyte gene expression that are correlated with changes in the connectivity of the brain, the set of changes in the peripheral lymphocyte gene expression representing the changes in gene expression that are attributable to the therapeutic; 
applying the therapeutic to a patient having a given disorder based on the set of changes in gene expression.

Allowable Subject Matter
	
Claims 1 - 20 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:

“determining, from the first set of gene expression transcripts and the second set of gene expression transcripts, a change in gene expression for each of the set of patients; and
correlating the change in the one of the structure, function, and chemistry of the brain for each of the set of patients, with the change in gene expression across the set of patients to determine a set of changes in the gene expression that are related to changes in the structure, function or chemistry of the brain, the set of changes in the gene expression representing the changes in gene expression that are attributable to the therapeutic; 
applying the therapeutic to a patient having a given disorder based on the set of changes in gene expression”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 14, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“a therapeutic effect filter that determines, via correlation of the set of image features and the set of gene expression features across the set of patients, a set of changes in the gene expression that are related to changes in the connectivity of the brain and that are attributable to the therapeutic; and
a user interface that displays a molecular signature for the therapeutic, derived from the set of changes in the gene expression that are related to changes in the connectivity of the brain and representing the effect of the therapeutic on the brain, at the output device”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 16 - 19, the claims have been found allowable due to their dependencies on claim 15.
e. With respect to claim 20, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:

“determining, from the change in the connectivity of the brain for the set of patients, the change in gene expression for each of the set of patients, a set of changes in the peripheral lymphocyte gene expression that are correlated with changes in the connectivity of the brain, the set of changes in the peripheral lymphocyte gene expression representing the changes in gene expression that are attributable to the therapeutic; 
applying the therapeutic to a patient having a given disorder based on the set of changes in gene expression”.

in combination with the rest of the limitations of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 

phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852